DETAILED ACTION
The written restriction mailed on 21 September 2021 has been withdrawn in favor of the telephonic restriction set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
As stated above, the written restriction mailed on 21 September 2021 has been withdrawn in favor of the telephonic restriction set forth below.

Applicant’s Election
During a telephone conversation with Scott Steven on 7 January 2021 a provisional election was made with traverse to prosecute Invention II, drawn to a method of pouring concrete around rebar dowels, claims 7-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 and 11-

Examiner’s consideration of Applicant’s election with traverse
Applicant's election with traverse of Invention II, claims 7-10 in the reply filed on 7 January 2021 is acknowledged.  The traversal is on the grounds that examiner has recited nothing to support examiner’s position that the process can be used with another process other than concrete and examiner presented no other use of the foundation material.  In addition, there would be no serious search burden because the structural limitations of both inventions are recited in both the product and process claims.  Applicant’s arguments have been found persuasive because.  Therefore, the restriction requirement has been withdrawn.

Examiner’s withdrawal of Restriction Requirement in whole:
Pursuant to the procedures set forth in MPEP § 821.01, claims 1-6 and 11-22, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered duplicate claims 13-14 have been renumbered claims 21-22.

Claim 8:
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “the said molding board” in line 5.  It is unclear what is meant by “the said molding board.” Either the article “the” or the article “said” is duplicative. Appropriate correction is required.

Claim 9:
Claim 9 is objected to because of the following informalities:  Claim 9 recites the limitation “the said molding board” in line 2 bridging line 3.  It is unclear what is meant by “the said molding board.” Either the article “the” or the article “said” is duplicative. Appropriate correction is required.

Claim 10:
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “the said molding board” in line 5.  It is unclear what is meant by “the said molding board.” Either the article “the” or the article “said” is duplicative. Appropriate correction is required.

Claim 11:
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “said said molding board” in line 11.  It is unclear what is meant by “said said molding board.” Either the first article “said” or the second article “said” is duplicative. Appropriate correction is required.

Claim 15:
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purposes of compact prosecution, claim 15 has been examined as if the claim depends from the first recited claim 13.

Claim 16:
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purposes of compact prosecution, claim 16 has been examined as if the claim depends from the first recited claim 14.

Claim 19:
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purposes of compact prosecution, claim 19 has been examined as if the claim depends from the first recited claim 13.

Claim 20:
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purposes of compact prosecution, claim 15 has been examined as if the claim depends from the first recited claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Claim 1 recites the limitation "a said molding board" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 10 and line 12 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 10 and line 12 are second and third “a molding board(s).”
Examiner note: For the purposes of compact prosecution, claim 1 has been examined in light of the specification to read “said molding board” in line 10 and line 11.

Claim 2:
Claim 2 recites the limitation "a said molding board" in line 4 and line 6 bridging line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear “a said molding board” recited in line 4 and line 6 bridging line 7 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 4 and line 6 bridging line 7 are second and third “a molding board(s).”
Examiner note: For the purposes of compact prosecution, claim 2 has been examined in light of the specification to read “said molding board” in line 4 and line 6 bridging line 7.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear at what measurement or term of degree applicant regards a surface is no longer substantially planar.

Claim 3:
Claim 3 recites the limitation "a said molding board" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 3 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 3 has been examined in light of the specification to read “said molding board” in line 3.

Claim 4:
Claim 4 recites the limitation "a said molding board" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 3 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 4 has been examined in light of the specification to read “said molding board” in line 3.

Claim 5:
Claim 5 recites the limitation "a said molding board" in line 4 bridging line 5 and line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 4 bridging line 5 and line 7 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 4 bridging line 5 and line 7 are second and third “a molding board(s).”
Examiner note: For the purposes of compact prosecution, claim 5 has been examined in light of the specification to read “said molding board” in line 4 bridging line 5 and line 7.

Claim 6:
Claim 6 recites the limitation "a said molding board" in line 4 bridging line 5 and line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 4 bridging line 5 and line 7 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 4 bridging line 5 and line 7 are second and third “a molding board(s).”
Examiner note: For the purposes of compact prosecution, claim 6 has been examined in light of the specification to read “said molding board” in line 4 bridging line 5 and line 7.

Claim 7:
Claim 7 recites the limitation "a said molding board" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 9 and line 10 refers to the “a molding board” recited in claim 1, line 7; or, if the “a said molding board” recited in line 9 and line 10 are second and third “a molding board(s).”
Examiner note: For the purposes of compact prosecution, claim 7 has been examined in light of the specification to read “said molding board” in line 9 and line 10.

Claim 8:
Claim 8 recites the limitation "a said molding board" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 3 refers to the “a molding board” recited in claim 7, line 7; or, if the “a said molding board” recited in line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 8 has been examined in light of the specification to read “said molding board” in line 3.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is unclear at what measurement or term of degree applicant regards a surface is no longer substantially planar.

Claim 11:
Claim 11 recites the limitation "a said molding board" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 12 refers to the “a said molding board” recited in claim 11, line 5; or, if the “a said molding board” recited in line 12 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 11 has been examined in light of the specification to read “said molding board” in line 12.

Claim 13 (as filed) Claim 21 (as examined):
Claim 13 (claim 21) recites the limitation "a said molding board" in line 2 bridging line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 2 bridging line 3 refers to the “a molding board” recited in claim 11, line 5; or, if the “a said molding board” recited in line 2 bridging line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 13 (claim 21) has been examined in light of the specification to read “said molding board” in line 2 bridging line 3.

Claim 14 (as filed) Claim 22 (as examined):
Claim 14 (claim 22) recites the limitation "a said molding board" in line 2 bridging line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 2 bridging line 3 refers to the “a molding board” recited in claim 11, line 5; or, if the “a said molding board” recited in line 2 bridging line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 14 (claim 22) has been examined in light of the specification to read “said molding board” in line 2 bridging line 3.

Claim 15:
The preamble of claim 15 recites “the stabilizer of claim 13…”  Applicant has duplicated the numbering of claim 13.  It is unclear which claim limitations of duplicative claim 13 apply to claim 15.
Claim 15 recites the limitation "a said molding board" in line 2 bridging line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 2 bridging line 3 refers to the “a molding board” recited in claim 11, line 5; or, if the “a said molding board” recited in line 2 bridging line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 15 has been examined in light of the specification to read “said molding board” in line 2 bridging line 3.

Claim 16:
The preamble of claim 16 recites “the stabilizer of claim 14…”  Applicant has duplicated the numbering of claim 14.  It is unclear which claim limitations of duplicative claim 14 apply to claim 16.
Claim 16 recites the limitation "a said molding board" in line 2 bridging line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a said molding board” recited in line 2 bridging line 3 refers to the “a molding board” recited in claim 11, line 5; or, if the “a said molding board” recited in line 2 bridging line 3 is a second “a molding board.”
Examiner note: For the purposes of compact prosecution, claim 16 has been examined in light of the specification to read “said molding board” in line 2 bridging line 3.

Claim 19:
The preamble of claim 19 recites “the stabilizer of claim 13…”  Applicant has duplicated the numbering of claim 13.  It is unclear which claim limitations of duplicative claim 13 apply to claim 19.

Claim 20:
The preamble of claim 20 recites “the stabilizer of claim 14…”  Applicant has duplicated the numbering of claim 14.  It is unclear which claim limitations of duplicative claim 14 apply to claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulce (US 2011/0099932 A1).

Claim 1 (as best understood by the examiner):
Saulce discloses a rebar stabilizer (700) for holding rebar in an upright position (fig. 22, para [0100]), compromising;
an elongate upper member (712b) with a rebar end (elongated wall of L-shaped bracket) and a mounting end (base wall) (fig. 22, para [0100] – see also annotated reproduction of fig. 22 below);
a transverse rebar hole (720) through said upper member (712b) proximate said rebar end, which hole (720) is sized to accommodate a rebar dowel (704b) (fig. 22, para [0100]);
at least one elongate vertical member (716b) extending downward from the upper member proximate the mounting end (fig. 22, para [0100]); and,
wherein said stabilizer (700) can be operatively affixed to a molding board (702b) via at least one of placement of said at least one vertical member (716b) adjacent and aligned with a vertical side surface of a said molding board (702b) (fig. 22, para [0100]).
Examiner note: Claim 1 is written in an optional format and requires at least one of two configurations.  Saulce discloses at least one of the two recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 1.  


    PNG
    media_image1.png
    755
    991
    media_image1.png
    Greyscale

Claim 2 (as best understood by examiner):
Saulce discloses the stabilizer of claim 1, wherein any of said at least one vertical members (716b) is substantially planar having a flat surface that can be operatively placed adjacent and aligned with a vertical side surface of said molding board (702b) (fig. 22, para [0100]).
Examiner note: Claim 2 is written in an optional format and requires at least one of two configurations.  Saulce discloses at least one of the two recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 2.  

Claim 3 (as best understood by the examiner):
Saulce discloses the stabilizer of claim 1, further comprising at least one nail hole (752) is provided in at least one of said members (716b) for nailing said stabilizer in operative position on a said molding board (702b) (fig. 22, para [0100]).
Examiner note: Claim 3 is written in an optional format and requires at least one of three configurations.  Saulce discloses at least one of the three recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 3.  

Claim 4 (as best understood by the examiner):
Saulce discloses the stabilizer of claim 2, further comprising at least one nail hole is provided in at least one of said members (716b) for nailing said stabilizer in operative position on said molding board (702b) (fig. 22, para [0100]).
Examiner note: Claim 4 is written in an optional format and requires at least one of three configurations.  Saulce discloses at least one of the three recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 4.  

Claim 5 (as best understood by the examiner):
Saulce discloses the stabilizer of claim 3, wherein said at least one vertical member (716b) is comprised of one vertical member (716b) that can be operatively placed adjacent and aligned with a vertical side surface of said molding board (702b) facing and defining an area into which concrete will be poured (fig. 22, para [0100]).
Examiner note: Claim 5 is written in an optional format and requires at least one of three configurations.  Saulce discloses at least one of the three recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 5.  

Claim 6 (as best understood by the examiner):
Saulce the stabilizer of claim 4, wherein said at least one vertical member (716b) is comprised of one vertical member (716b) that can be operatively placed adjacent and aligned with a vertical side surface of a said molding board (702b) facing and defining an area into which concrete will be poured (fig. 22, para [0100]).
Examiner note: Claim 6 is written in an optional format and requires at least one of three configurations.  Saulce discloses at least one of the three recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 6.

Claim 7 (as best understood by the examiner):
Saulce discloses a method for securing rebar dowels in vertical position and pouring concrete around said rebar dowels (page 1, para [0001]),
providing a rebar stabilizer (700) having an elongate upper member with a rebar end and a mounting end, with a transverse rebar hole (720) sized to accommodate a rebar dowel (704b) through said upper member proximate said rebar end, and at least one elongate vertical member (716b) extending downward from the upper member proximate the mounting end (fig. 22, para [0100] – see also annotated reproduction of fig. 22 above);
affixing said rebar stabilizer (700) to a molding board (702b) bounding said concrete pour via placement of said at least one vertical member (716b) adjacent and aligned with a vertical side surface of a said molding board (702b) (fig. 22, para [0010]);
inserting a rebar dowel (704b) through said rebar hole (720) so as to be held in upright vertical position via said rebar stabilizer (700) (fig. 22, para [0100]); and
pouring concrete around said rebar dowel (para [0100] and para [0103]).
Examiner note: Claim 7 is written in an optional format and requires at least one of two configurations.  Saulce discloses at least one of the two recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 7.  

Claim 8 (as best understood by the examiner):
Saulce discloses the method of claim 7, wherein any of said at least one vertical members (716b) is substantially planar with a flat vertical surface that is operatively placed adjacent and aligned with a vertical side surface of the said molding beard (702b) (fig. 22, para [0100]).
Examiner note: Claim 8 is written in an optional format and requires at least one of two configurations.  Saulce discloses at least one of the two recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 8.  

Claim 9:
Saulce discloses the method of claim 8, wherein at least one nail hole is provided in said upper member and is used for nailing said stabilizer in operative position on the said molding board (702b) (fig. 22, para [0100]).
Examiner note: Claim 9 is written in an optional format and requires at least one of three configurations.  Saulce discloses at least one of the three recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 9.  

Claim 10:
Saulce discloses the method of claim 9, wherein said at least one vertical member (716b) is comprised of one vertical member (716b) that can be operatively placed adjacent and aligned with a vertical side surface of the said molding board (702b) facing and defining an area into which concrete will be poured (fig. 22, para [0100]).
Examiner note: Claim 10 is written in an optional format and requires at least one of three configurations.  Saulce discloses at least one of the three recited configurations; and, therefore, anticipates applicant’s claimed invention as recited by claim 10.  

Claims 11-20 as presented (claims 11-22 as examined) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire (US 5,688,428).

Claim 11 (as best understood by the examiner):
Maguire discloses a rebar stabilizer (10) for holding rebar (30) in an upright position during a concrete pour into an area bounded by molding boards (abstract), compromising;
an elongate planar upper member (16) with a rebar end and a mounting end (see annotated reproduction of fig. 2 and 4, below); said upper member (16) having a flat lower surface (34) at said mounting end which can be operatively placed adjacent and aligned with a horizontal upper surface (31) of a said molding board (32), and a rebar hole (formed by 24) proximate said rebar end, which hole is perpendicular to said planar upper member (16) and sized to accommodate a rebar dowel (30) (figs. 1-4, col. 2, lines 19-43); 
an elongate planar vertical member (14) extending downward from the upper member (16) proximate the mounting end, said vertical member being perpendicular to said upper member (16) and having a flat surface which can be operatively placed adjacent and aligned with a vertical side surface of said molding board (32) facing the pour area (figs. 1-4, col. 2, lines 19-43);
wherein said stabilizer is operatively affixed to a said molding board (32) via placement of said vertical member adjacent and aligned with said pour facing vertical side surface of the molding board (32), and placement of said flat surface (31) at the (figs. 1-4, col. 2, lines 19-43).

    PNG
    media_image2.png
    616
    1333
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    551
    media_image3.png
    Greyscale

Claim 12:
Maguire discloses the stabilizer claim 11, further comprising another elongate planar vertical member (12) extending downward from the upper member (16) at its mounting end, said vertical member (12) being perpendicular to said upper member and having a flat surface which can be operatively placed adjacent and aligned with a vertical side surface of said molding board (32) facing away from the pour area (figs. 1-4, col. 2, lines 19-43).

Claim 13:
Maguire discloses the stabilizer of claim 11, further comprising a cylindrical stabilizing extension (24) surrounding said hole and extending at right angles from said upper member (16) (figs. 1-4, col. 2, lines 19-43). 

Claim 14:
Maguire discloses the stabilizer of claim 12, further comprising a cylindrical stabilizing extension (24) surrounding said hole and extending at right angles from said upper member (16) (figs. 1-4, col. 2, lines 19-43).

Claim 13 DUPLICATE NUMBER – Examined as claim 21 (as best understood by the examiner): 
Maguire discloses the stabilizer of claim 11, further comprising at least one transverse nail hole (52) at the mounting end of said upper member (16) for nailing said stabilizer in operative position on a said molding board (32) (fig. 2, col. 2, lines 51-56).

Claim 14 DUPLICATE NUMBER – Examined as claim 22 (as best understood by the examiner):
Maguire discloses the stabilizer of claim 12, further comprising at least one transverse nail hole (52) at the mounting end of said upper member (16) for nailing said stabilizer in operative position on a said molding board (32) (fig. 2, col. 2, lines 51-56).

Claim 15 (as best understood by the examiner):
Maguire discloses the stabilizer of claim 13, further comprising at least one transverse nail hole (52) at the mounting end of said upper member (16) for nailing said stabilizer in operative position on a said molding board (32) (fig.2, col. 2, lines 51-56).

Claim 16 (as best understood by the examiner):
Maguire discloses the stabilizer of claim 14, further comprising at least one transverse nail hole (52) at the mounting end of said upper member (16) for nailing said stabilizer in operative position on a said molding board (32) (fig. 2, col. 2, lines 51-56).

Claim 17:
Maguire discloses the stabilizer of claim 11, further comprising a measuring tape tab slot (40) located at the mounting end of said upper member (16) for use in measuring the distance between stabilizers for placement purposes (figs. 1-4, col. 2, lines 44-50).

Claim 18:
Maguire discloses the stabilizer of claim 12, further comprising a measuring tape tab slot (40) located at the mounting end of said upper member (16) for use in measuring the distance between stabilizers for placement purposes (figs. 1-4, col. 2, lines 44-50).

Claim 19:
Maguire discloses the stabilizer of claim 13, further comprising a measuring tape tab slot (40) located at the mounting end of said upper member (16) for use in measuring the distance between stabilizers for placement purposes (figs. 1-4, col. 2, lines 44-50).

Claim 20:
Maguire discloses the stabilizer of claim 14, further comprising a measuring tape tab slot (40) located at the mounting end of said upper member (16) for use in measuring the distance between stabilizers for placement purposes (figs. 1-4, col. 2, lines 44-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowron (US 5,937,604) discloses a rebar stabilizer for concrete forms. Boese et al. (US 8,231,100 B2) discloses a rebar stabilizer for concrete forms. Ekedal (US 5,216,866) discloses a rebar space device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726